

116 HR 6184 IH: INFRA Transparency Act
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6184IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. Lowenthal (for himself, Mrs. Napolitano, Mr. Huffman, Ms. Brownley of California, and Mr. Rouda) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to modify the reporting requirement for the nationally significant freight and highway projects program, and for other purposes.1.Short titleThis Act may be cited as the INFRA Transparency Act.2.Nationally significant freight and highway projectsSection 117(n)(1) of title 23, United States Code, is amended—(1)by striking The Secretary and inserting the following: (A)In generalThe Secretary; and (2)by adding at the end the following:(B)ContentsThe annual report required under subparagraph (A) shall include—(i)a summary of each project for which an application was submitted under this section and a grant was not provided; (ii)the application for each project for which a grant has been provided under this section; and(iii)a rating for each project for which an application was submitted under this section on such project’s ability to fulfill the goals described in subsection (a)(2) and a description of such ability..